            Case 20-01082                  Doc 1         Filed 06/29/20 Entered 06/29/20 14:26:49                              Desc Main
                                                            Document    Page 1 of 6
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
    Lynne F. Riley                                                                  Columbia Construction Company
    Chapter 7 Trustee of Steffian Bradley Limited

ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
    A. Davis Whitesell, Esq.
    Casner & Edwards, LLP
    303 Congress Street, Boston, MA 02210
    Tel: (617) 426-5900 whitesell@casneredwards.com
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □
                                                                 X Other
□ Trustee
X                                                  □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
 For recovery from defendant of prepetition accounts receivable.




                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□X 11-Recovery of money/property - §542 turnover of property                    □
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                         □
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                □
                                                                                FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
                                                                                □
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)          72-Injunctive relief – other


□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                □ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $ 45,550.53
Other Relief Sought
         Case 20-01082            Doc 1      Filed 06/29/20 Entered 06/29/20 14:26:49                        Desc Main
                                                Document    Page 2 of 6
 B1040 (FORM 1040) (12/15)

                    BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                     BANKRUPTCY CASE NO.
   Steffian Bradley Limited                         19-11235-CJP
DISTRICT IN WHICH CASE IS PENDING                  DIVISION OFFICE     NAME OF JUDGE
   Massachusetts                                     Eastern            Christopher J. Panos
                             RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                               DEFENDANT                      ADVERSARY
                                                                       PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
       /s/ A. Davis Whitesell




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
     6/29/2020                                                                  A. Davis Whitesell




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
   Case 20-01082        Doc 1       Filed 06/29/20 Entered 06/29/20 14:26:49        Desc Main
                                       Document    Page 3 of 6



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                  (EASTERN DIVISION)


                                                     )
In re:                                               )
                                                     )       Chapter 7
STEFFIAN BRADLEY LIMITED                             )
                                                     )       Case No. 19-11235-CJP
                       Debtor.                       )
                                                     )
                                                     )
LYNNE F. RILEY, CHAPTER 7 TRUSTEE                    )
                                                     )
                       Plaintiff,                    )       Adversary Proceeding
                                                     )       No. 20-___________
                v.                                   )
                                                     )
COLUMBIA CONSTRUCTION COMPANY                        )
                                                     )
                       Defendant.                    )
                                                     )
                                                     )


                                           COMPLAINT

         Lynne F. Riley, the duly appointed Chapter 7 trustee (the “Trustee”) of the bankruptcy

estate (the “Estate”) of debtor Steffian Bradley Limited (“SBL”), brings this Complaint against

Columbia Construction Company (“CCC”), and alleges as follows:

                                       NATURE OF ACTION

         1.     By this action, the Trustee seeks to collect SBL’s prepetition accounts receivable

from CCC in the amount of $45,550.53 for the benefit of the Estate and its creditors.

                                    JURISDICTION AND VENUE

         2.     This Court has jurisdiction over the subject matter of this adversary proceeding

pursuant to 28 U.S.C. §§ 157 and 1334.
  Case 20-01082        Doc 1     Filed 06/29/20 Entered 06/29/20 14:26:49            Desc Main
                                    Document    Page 4 of 6



       3.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       5.      This action arises under 11 U.S.C. § 542(b).

                                            PARTIES

       6.      The Trustee (plaintiff Lynne F. Riley, as trustee) is the duly appointed and acting

Chapter 7 trustee in SBL’s Chapter 7 bankruptcy case.

       7.      Defendant Columbia Construction Company (“CCC”) is a corporation organized

under the laws of the Commonwealth of Massachusetts. CCC has its principal place of business

in Massachusetts, and a corporate office address of 100 Riverpark Drive, North Reading,

Massachusetts 01864.

                                        BACKGROUND

       8.      SBL is a corporation organized under the laws of the Commonwealth of

Massachusetts. Prior to ceasing operations on April 9, 2019, SBL provided architectural and

design services to a variety of clients, with particular emphasis on the design of health care

facilities. SBL had a principal place of business located at 88 Black Falcon Avenue, Suite 353,

Boston, Massachusetts.

       9.      Prior to April 9, 2019, SBL provided architectural and design services to CCC.

SBL periodically invoiced CCC, and CCC periodically paid SBL on account of such invoices.

       10.     On April 9, 2019, SBL ceased business operations.

       11.     On April 12, 2019 (the “Petition Date”), SBL filed a voluntary petition

commencing its Chapter 7 bankruptcy case pending in the United States Bankruptcy Court for

the District of Massachusetts, case no. 19-11235-CJP (the “Bankruptcy Case”).




                                                 2
   Case 20-01082        Doc 1     Filed 06/29/20 Entered 06/29/20 14:26:49              Desc Main
                                     Document    Page 5 of 6



        12.      The commencement of the Bankruptcy Case created the Estate consisting of all of

SBL’s legal and equitable property interests pursuant to 11 U.S.C. § 541.

        13.      The Estate includes SBL’s rights to collect its accounts receivable.

        14.      The Trustee is authorized and empowered to collect SBL’s accounts receivable

for the benefit of the Estate.

        15.      By letter dated May 23, 2019, the Trustee made written demand of CCC for

payment of $45,550.53 owed by CCC to SBL, including on account of outstanding invoices in

the aggregate unpaid amount of $44,350.53 and $1,200.00 for work in process services that SBL

had not yet invoiced to CCC as of the Petition Date (the “Trustee’s Collection Demand”).

        16.      CCC has not paid any amount to the Trustee on account of the Trustee’s

Collection Demand.

        17.      The full amount of the Trustee’s Collection Demand remains due and owing by

CCC.

                                            COUNT I
              Collection of Estate Account Receivable Pursuant to 11 U.S.C. § 542(b)

        18.      The Trustee repeats and realleges each of the allegations contained in paragraphs

1 through 17 in their entirety as if fully set forth herein.

        19.      As of the Petition Date, CCC owed SBL $45,550.53 for services performed by

SBL for CCC, as set forth in the Trustee’s Collection Demand.

        20.      Pursuant to 11 U.S.C. § 542(b), CCC is obligated to pay, and the Trustee is

entitled to collect from CCC, the amount of $45,550.53.

        21.      By means of the Trustee’s Collection Demand, the Trustee has pursuant to 11

U.S.C. § 542(b) made written demand of CCC to pay the $45,550.53 owed to the Estate.




                                                    3
  Case 20-01082       Doc 1      Filed 06/29/20 Entered 06/29/20 14:26:49        Desc Main
                                    Document    Page 6 of 6



       22.    CCC has refused the Trustee’s Collection Demand, and has refused to pay the

$45,550.53 owed to the Estate.

       23.    Pursuant to 11 U.S.C. § 542(b), the Trustee is entitled to recover from CCC

payment in the amount of $45,550.53 for the benefit of the Estate.

       WHEREFORE, the Trustee requests entry of judgment in her favor and against CCC in

the amount of $45,550.53 together with pre-judgment and post-judgment interest and attorneys’

fees as provided by any applicable contract and/or applicable law;

Dated: June 29, 2020                                Lynne F. Riley, Chapter 7 Trustee

                                                    By her attorneys,


                                                    /s/ A. Davis Whitesell
                                                    A. Davis Whitesell, BBO# 551462
                                                    Casner & Edwards, LLP
                                                    303 Congress Street
                                                    Boston, MA 02210
                                                    Tel: 617-426-5900
                                                    Email: whitesell@casneredwards.com




                                                4
